Stradley Ronon Stevens & Young, LLP 2600 One Commerce Square Philadelphia, PA19103-7098 Telephone(215) 564-8000 Fax(215) 564-8120 Amy C. Fitzsimmons AFitzsimmons@stradley.com 215-564-8711 June 30, 2010 FILED VIA EDGAR Filing Desk U.S. Securities and Exchange Commission treet, N.E. Washington, DC20549 RE:UBS Relationship Funds File No. 811-09036 Ladies and Gentlemen: Pursuant to Rule 8b-15 under the Investment Company Act of 1940, as amended (the “1940 Act”), submitted electronically via the EDGAR system, please find enclosed Amendment No. 40 (the “Amendment”) to the Registration Statement of UBS Relationship Funds (the “Trust”) on Form N-1A. The Amendment is being filed to amend and supplement the Trust's Registration Statement, as pertaining to the Parts A of the UBS Cash Management Prime Relationship Fund and the UBS Credit Bond Relationship Fund (formerly, the UBS Corporate Bond Relationship Fund) series of the Trust and the Part B of the series of the Trust only as it relates to the UBS Cash Management Prime Relationship Fund and the UBS Credit Bond Relationship Fund. Please direct questions or comments relating to the Amendment to me at the number above. Very truly yours, /s/ Amy C. Fitzsimmons Amy C. Fitzsimmons Philadelphia, PA l Malvern, PA l Wilmington, DE l Cherry Hill, NJ l Washington, DC A Pennsylvania Limited Liability Partnership
